Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 1 of 11 Page ID #:6671




    1 GLENN D. POMERANTZ (SBN 112503)
      glenn.pomerantz@mto.com
    2 KELLY M. KLAUS (SBN 161091)
      kelly.klaus@mto.com
    3 ROSE LEDA EHLER (SBN 296523)
      rose.ehler@mto.com
    4 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    5 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    6 Facsimile: (213) 687-3702
    7 Attorneys for Plaintiffs
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10                                 WESTERN DIVISION
   11 DISNEY ENTERPRISES, INC.;                   Case No. 16-cv-04109-AB (PLAx)
      LUCASFILM LTD. LLC;
   12 TWENTIETH CENTURY FOX FILM                  PLAINTIFFS’ STATEMENT OF
      CORPORATION WARNER BROS.                    UNCONTROVERTED FACTS AND
   13 ENTERTAINMENT INC. ; MVL                    CONCLUSIONS OF LAW IN
      FILM FINANCE LLC; NEW LINE                  SUPPORT OF MOTION FOR
   14 PRODUCTIONS, INC.; and TURNER               PARTIAL SUMMARY JUDGMENT
      ENTERTAINMENT CO.,
   15                                             Judge: Hon. André Birotte Jr.
               Plaintiffs,
   16                                             Date: January 18, 2019
           vs.                                    Time: 10:00 a.m.
   17                                             Crtrm.: 7B
      VIDANGEL, INC.,
   18
               Defendant.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                 STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                       16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 2 of 11 Page ID #:6672




    1             Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Central
    2 District Local Rule 56-1, Plaintiffs Disney Enterprises, Inc., Lucasfilm Ltd. LLC,
    3 Twentieth Century Fox Film Corporation and Warner Bros. Entertainment Inc.
    4 (collectively, “Plaintiffs”) submit this proposed Statement of Uncontroverted Facts
    5 and Conclusions of Law in support of their concurrently filed Motion for Partial
    6 Summary Judgment on Liability.1
    7             Any statement of Uncontroverted Fact that is a Conclusion of Law should be
    8 so deemed, and any Conclusion of Law that is an Uncontroverted Fact should be so.
    9                                 UNCONTROVERTED FACTS
   10            Uncontroverted Material Fact                      Supporting Evidence
   11       1.     Plaintiffs have valid copyright        Declaration of Kelly M. Klaus in
   12              registrations, registered within       Support of Plaintiffs’ Motion for
                   five years of first publication, for   Preliminary Injunction (“Klaus Decl.
   13              each of the four representative        ISO PI”) Exs. E (Dkt. 31-5) (Frozen),
                   works at issue in the Motion.          V (Dkt. 31-22) (Star Wars: The Force
   14                                                     Awakens), BB (Dkt. 31-28) (Ice Age),
   15                                                     and LL (Dkt. 31-39) (Harry Potter and
                                                          the Sorcerer’s Stone).
   16
            2.     Plaintiffs have not authorized         Declaration of Tedd Cittadine in
   17              VidAngel to copy or stream (or         Support of Plaintiffs’ Motion for
                   otherwise exploit) their               Preliminary Injunction (“Cittadine
   18              Copyrighted Works or to bypass         Decl. ISO PI”) (Dkt. 28) ¶ 4;
   19              or remove (or otherwise                Declaration of Robert Schumann in
                   circumvent) the technological          Support of Plaintiffs’ Motion for
   20              protection measures (“TPMs”)           Preliminary Injunction (“Schumann
                   that control access to their           Decl. ISO PI”) (Dkt. 29, filed under
   21              copyrighted works on DVDs or           seal) ¶ 13; Complaint (Dkt. 1) ¶¶ 1, 3.
   22              Blu-ray discs (“Discs”).

   23
   24
   25   1
        The exhibits in support of the motion were previously filed in this case. Plaintiffs
   26 have not re-filed the exhibits on ECF because some of them are voluminous and
      include additional material not cited in the instant motion. Plaintiffs are providing
   27 the Court and VidAngel with a set of courtesy binders that include the ECF copies
   28 of the cited materials.
                                                 -1-
                                     STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                           16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 3 of 11 Page ID #:6673




    1            Uncontroverted Material Fact                     Supporting Evidence
    2       3.     VidAngel admits that it has           Declaration of Rose Leda Ehler in
    3              offered each of the titles at issue   Support of Plaintiffs’ Motion for
                   in this Motion on its service.        Preliminary Injunction (“Ehler Decl.
    4                                                    ISO PI”) (Dkt. 30, filed under seal) Ex.
                                                         EE at Harmon Dep. Tr. 28:3-22;
    5                                                    VidAngel, Inc.’s First Amended
    6                                                    Answer (Dkt. 77) ¶ 48.

    7       4.     Plaintiffs use CSS, AACS and          Schumann Decl. ISO PI (Dkt. 29, filed
                   BD+ to control access to their        under seal) ¶¶ 20, 27.
    8              copyrighted works on Discs.
    9       5.     CSS, AACS and BD+ are TPMs Schumann Decl. ISO PI (Dkt. 29, filed
   10              that control access to copyrighted under seal) ¶¶ 20-34; Ninth Cir. Op. at
                   works on Discs.                    6.2
   11
            6.     VidAngel circumvents Plaintiffs’ VidAngel, Inc.’s First Amended
   12              TPMs by using “a commercially Answer (Dkt. 77) ¶ 120(b).
                   available software program to
   13              automatically allow read-access
   14              for the purpose of mounting the
                   DVD [and Blu-ray] files for
   15              uploading onto a computer, in the
                   process removing restrictions on
   16              DVD [and Blu-ray] encryption.”
   17       7.     VidAngel copies the underlying        Schumann Decl. ISO PI (Dkt. 29, filed
   18              digital files onto its computers      under seal) ¶¶ 40-42; Ehler Decl. ISO
                   and then saves additional copies      PI”) (Dkt. 30, filed under seal) Ex. EE
   19              on servers located around the         at Harmon Dep. Tr. 58:1-4; 95:4-11;
                   country (to facilitate smoother       127:6-20.
   20              streaming).
   21       8.     VidAngel uses the “master”            Ehler Decl. ISO PI (Dkt. 30, filed under
   22              ripped digital copies stored on       seal) Ex. EE at Harmon Dep. Tr. 90:18-
                   servers to stream content to          22; 95:4-11; 130:20-131:17.
   23              VidAngel’s users.
   24
   25
   26
   27   2
       The Ninth Circuit’s opinion is reported at Disney Enters., Inc. v. VidAngel, Inc.,
   28 869 F.3d 848 (9th Cir. 2017).
                                               -2-
                                     STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                           16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 4 of 11 Page ID #:6674




    1         Uncontroverted Material Fact                  Supporting Evidence
    2   9.      VidAngel’s CEO has stated that      Declaration of Neal Harmon in Support
    3           its purpose is to bring “popular    of VidAngel’s Opposition to Motion for
                movies and shows” to viewers        Preliminary Injunction (“Harmon Decl.
    4           who may, as he does for his         ISO Opp.”) (Dkt. 41-3) at ¶¶ 2-7.
                family, want to watch that movie
    5           without certain “objectionable”
    6           content.

    7   10.     VidAngel’s service is               VidAngel, Inc.’s First Amended
                commercial.                         Answer (Dkt. 77) ¶ 41 (“VidAngel
    8                                               admits VidAngel sells copyrighted
                                                    content”).
    9
   10   11.     VidAngel’s survey showed that       Declaration of Allyson Bennett in
                49% of its users would have         Support of Plaintiffs’ Motion for
   11           watched the same movie without      Preliminary Injunction (“Bennett Decl.
                a filter.                           ISO PI”) (Dkt. 91) at Ex. E.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -3-
                                STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                      16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 5 of 11 Page ID #:6675




    1                             CONCLUSIONS OF LAW
    2           Conclusion of Law                             Authority
    3
                                         Standard
    4
        1.   Summary judgment should be          Fed. R. Civ. P. 56; see also Celotex
    5        granted upon a showing that         Corp. v. Catrett, 477 U.S. 317, 322
             “there is no genuine dispute as     (1986); Anderson v. Liberty Lobby,
    6        to any material fact and the        Inc., 477 U.S. 242, 248 (1986).
    7        movant is entitled to judgment
             as a matter of law.”
    8
        2.   The “law-of-the-case                Lone Star Sec. & Video, Inc. v. City
    9        doctrine . . . can apply even       of Los Angeles, 989 F. Supp. 2d 981,
             when the issue arises from a        989 (C.D. Cal. 2013) (citing Reed v.
   10        preliminary-injunction ruling,      Town of Gilbert, Ariz., 707 F.3d
   11        particularly where legal            1057, 1067 (9th Cir. 2013)); see also
             conclusions have been made and      Chinatown Neighborhood
   12        no new evidence has been            Association v. Harris, 33 F. Supp. 3d
             adduced.”                           1085, 1094 (N.D. Cal. 2014) (citing
   13                                            Ranchers Cattlemen Action Legal
                                                 Fund United Stockgrowers of Am. v.
   14                                            U.S. Dep't of Agr., 499 F.3d 1108,
   15                                            1114 (9th Cir. 2007)).
   16                 DMCA, Anti-Circumvention Claim § 1201(a)
   17   3.   To prevail on their               17 U.S.C. § 1201(a)(1)(A).
             circumvention claim, Plaintiffs
   18        must prove that (1) they employ
   19        “technological measure[s] that
             effectively control[] access to a
   20        work protected” by copyright;
             and (2) VidAngel
   21        “circumvent[s]” those measures.
   22   4.   A technological measure             17 U.S.C. § 1201(a)(3)(B).
   23        effectively controls access to a
             copyrighted work if, “in the
   24        ordinary course of its operation,
             [it] requires the application of
   25        information, or a process or a
   26        treatment, with the authority of
             the copyright owner, to gain
   27        access to the work.”
   28   5.   To circumvent is “to descramble 17 U.S.C. § 1201(a)(3)(A).
                                             -4-
                               STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                     16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 6 of 11 Page ID #:6676




    1            Conclusion of Law                           Authority
    2         a scrambled work, to decrypt an
              encrypted work, or otherwise to
    3         avoid, bypass, remove,
    4         deactivate, or impair a
              technological measure, without
    5         the authority of the copyright
              owner.”
    6
        6.    The protection measures           Ninth Cir. Op. at 26.
    7         Plaintiffs use—CSS, AACS and
    8         BD+—“are encryption access
              controls” under the DMCA.
    9
        7.    VidAngel circumvents              Ninth Cir. Op. at 26-27 (citing MDY
   10         Plaintiffs’ access controls by    Indus., LLC v. Blizzard Entm’t, Inc.,
              “‘us[ing] software to decrypt’”   629 F.3d 928 (9th Cir. 2011) and
   11         those controls and is therefore   Universal City Studios, Inc. v.
   12         liable under § 1201(a)(1)(A).     Corley, 273 F.3d 429, 444 (2d Cir.
                                                2001)).
   13
                       Copyright Infringement Claims § 106(1), (4)
   14
        8.    To establish a claim for          A&M Records, Inc. v. Napster, Inc.,
   15         copyright infringement,           239 F.3d 1004, 1013 (9th Cir. 2001).
   16         Plaintiffs must show (1) that
              they own or have exclusive
   17         rights with respect to a
              copyrighted work and (2) a
   18         violation of “at least one
              exclusive right” of a copyright
   19         owner under § 106.
   20
        9.    Certificates of registration      17 U.S.C. § 410(c).
   21         issued by the Copyright Office
              create a presumption of
   22         copyright validity and
   23         ownership.

   24   10.   Copyright registrations “are      Classical Silk, Inc. v. Dolan Grp.,
              self-authenticating under Rule    Inc., No. CV-14-09224-AB
   25         902 of the Federal Rules of       (MRWx), 2016 WL 7638113, at *1,
              Evidence.”                        n.2 (C.D. Cal. 2016); see also Siegel
   26                                           v. Warner Bros. Entm’t Inc., 542 F.
   27                                           Supp. 2d 1098, 1121 (C.D. Cal. Feb.
                                                2, 2008).
   28
                                                -5-
                               STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                     16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 7 of 11 Page ID #:6677




    1            Conclusion of Law                            Authority
    2   11.   Plaintiffs have the exclusive      17 U.S.C. § 106(1).
    3         right “to reproduce” their works
              “in copies.”
    4
        12.   VidAngel’s copying of              Ninth Cir. Op. at 13-14 (citing MAI
    5         Plaintiffs’ works from Discs       Sys. Corp. v. Peak Comput., Inc., 991
    6         onto computers or computer         F.2d 511, 518 (9th Cir. 1993)
              servers infringes Plaintiffs’      (“transferring digital files ‘from a
    7         reproduction right.                permanent storage device to a
                                                 computer’s RAM’ is ‘copying’ under
    8                                            § 106”)).
    9   13.   Plaintiffs have the exclusive      17 U.S.C. § 106(4).
   10         right “to perform the
              copyrighted work publicly.”
   11
        14.   VidAngel’s streaming is a          17 U.S.C. § 101 (definition of public
   12         public performance because         performance and “to transmit”); Am.
              VidAngel “transmit[s]”             Broad. Cos. v. Aereo, Inc., 134 S. Ct.
   13         “performance[s]” “of the           2498 (2014); Warner Bros. Entm't,
   14         work[s]” to members of “the        Inc. v. WTV Sys., 824 F. Supp. 2d
              public.”                           1003, 1006-07, 1010 (C.D. Cal.
   15                                            2011); On Command Video Corp. v.
                                                 Columbia Pictures Indus., 777 F.
   16                                            Supp. 787 (N.D. Cal. 1991).
   17   15.   Plaintiffs need only demonstrate Ninth Cir. Op. at 25 n.13.
   18         that VidAngel violates one
              exclusive right, either
   19         reproduction or public
              performance.
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -6-
                               STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                     16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 8 of 11 Page ID #:6678




    1
    2                                  Fair Use Defense

    3   16.   Where there are no disputed          Worldwide Church of God v.
              issues of material fact, the         Philadelphia Church of God, Inc.,
    4         validity of a defendant’s fair use   227 F.3d 1110, 1115 (deciding
              defense may be resolved on           question of fair use on summary
    5         summary judgment.                    judgment because there were not
    6                                              issues of material fact); see also
                                                   Wright v. Warner Books, Inc., 953
    7                                              F.2d 731, 735 (2d Cir. 1991) (the
                                                   “mere fact that a determination of the
    8                                              fair use question requires an
                                                   examination of the specific facts of
    9                                              each case does not necessarily mean
   10                                              that in each case involving fair use
                                                   there are factual issues to be tried”);
   11                                              Clean Flicks of Colo., LLC v.
                                                   Soderbergh, 433 F. Supp. 2d 1236,
   12                                              1237 (D. Colo. 2006) (granting
   13                                              “partial summary judgment” on
                                                   liability for copyright infringement
   14                                              claims and rejecting fair use
                                                   defense); UMG Recordings, Inc. v.
   15                                              MP3.Com, Inc., 92 F. Supp. 2d 349,
   16                                              353 (S.D.N.Y. 2000) (same).

   17   17.   VidAngel makes commercial          Ninth Cir. Op. at 22 (citing
              use of Plaintiffs’ works, and that Leadsinger, Inc. v. BMG Music
   18         use is presumptively unfair.       Publ’g, 512 F.3d 522, 530 (9th Cir.
                                                 2008)).
   19
        18.   VidAngel’s use of Plaintiffs’        Ninth Cir. Op. at 22 (citing Kelly v.
   20         works is for the inherent            Arriba Soft Corp., 336 F.3d 811, 819
   21         “entertainment purposes” of          (9th Cir. 2003)).
              those works.
   22
        19.   “Although removing                Ninth Cir. Op. at 22 (citing
   23         objectionable content may         Campbell v. Acuff-Rose Music, Inc.,
              permit a viewer to enjoy a film,” 510 U.S. 569, 579 (1994)).
   24         the use is not transformative
   25         because it “does not necessarily
              ‘add[] something new’ or
   26         change the ‘expression,
              meaning, or message’ of the
   27         film.”
   28
                                                   -7-
                                STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                      16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 9 of 11 Page ID #:6679




    1   20.   A simple abridgement is not        Penguin Random House LLC v.
    2         transformative, and is not         Colting, No. 17-CV-386 (JSR), 2017
              protected by fair use.             WL 3977000 at *8-9 (S.D.N.Y. Sept.
    3                                            7, 2017).
    4
        21.   VidAngel removes                   Ninth Cir. Op. at 22; see also Clean
    5         objectionable content, but this is Flicks of Colo., 433 F. Supp. 2d at
    6         not transformative.                1241; Penguin Random House, LLC,
                                                 2017 WL 3977000 at *9 (“the mere
    7                                            removal of adult themes does not
                                                 meaningfully ‘recast’ the work any
    8                                            more than an airline’s editing of R-
                                                 rated films so that they can be shown
    9                                            to children on a flight absolve the
   10                                            airline from paying a royalty.”)
   11   22.   The second fair use factor—“the Ninth Cir. Op. at 21-22.
              nature of the copyrighted
   12         work”—weighs against finding
   13         fair use for VidAngel.

   14   23.   Plaintiffs’ movies and television Elvis Presley Enters. v. Passport
              shows are “squarely within the    Video, 349 F.3d 622, 629 (9th Cir.
   15         core of copyright protection.”    2003).
   16   24.   The third fair use factor—“‘the    Ninth Cir. Op. at 21-22; PI Order at
              amount and substantiality of the   13-15 (citing Campbell, 510 U.S. at
   17         portion used in relation to the    586; Elvis Presley Enters., 349 F.3d
   18         copyrighted work as a whole’—      at 630; L.A. News Serv. v. Tullo, 973
              weigh[s] against finding fair      F.2d 791, 798 (9th Cir. 1992); Arista
   19         use” for VidAngel.                 Records LLC v. Myxer Inc., 2011
                                                 U.S. Dist. LEXIS 109668 (C.D. Cal.
   20                                            Apr. 1, 2011)).
   21   25.   The fourth factor (market harm)    Ninth Cir. Op. at 23 (quoting
   22         asks, if the challenged use        Campbell, 510 U.S. at 590).
              becomes “unrestricted and
   23         widespread,” would it “result in
              a substantially adverse impact
   24         on the potential market for the
   25         original.”

   26
   27
   28
                                                 -8-
                               STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                     16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 10 of 11 Page ID #:6680




    1   26.   VidAngel’s use is commercial         Leadsinger, 512 F.3d at 531 (citing
    2         and non-transformative and           Sony Corp. of Am. v. Universal City
              therefore “the likelihood of         Studios, Inc., 464 U.S. 417, 451
    3         market harm ‘may be                  (1984)); see also Ninth Cir. Op. at
              presumed.’”                          23.
    4
        27.   If VidAngel’s use has a neutral      Ninth Cir. Op. at 24 (citing
    5         impact on market harm,               Leadsinger, 512 F.3d at 532) (where
    6         VidAngel’s fair use defense          defendant clearly loses on first three
              fails because the other three fair   factors, the “market factor is less
    7         use factors all weigh against the    important”); Worldwide Church of
              defense.                             God, 227 F.3d at 1120 (when “[t]he
    8                                              first three factors weigh in
    9                                              [plaintiff’s] favor and the fourth
                                                   factor is, at worst, neutral” then “[o]n
   10                                              balance, the defense of fair use . . .
                                                   fails.”); Morris v. Guetta, No. LA
   11                                              CV12-00684 JAK, 2013 WL 440127,
                                                   at *12-13 (C.D. Cal. 2013) (“any
   12                                              dispute over the market effect is
   13                                              immaterial because a lack of harm
                                                   would not change the determination
   14                                              of an unjustified use under the first
                                                   factor”).
   15
   16   28.   Even if VidAngel could show          Ninth Cir. Op. at 23 (citing A&M
              that its copying and streaming of    Records, Inc. v. Napster, Inc., 239
   17         Plaintiffs’ works has a positive     F.3d 1004, 1017 (9th Cir. 2001)
              impact on markets for Plaintiffs’    (“Any allegedly positive impact of
   18         works, e.g., by increasing the       defendant’s activities on plaintiffs’
              sales of Plaintiffs’ Discs, that     prior market in no way frees
   19         fact would “not excuse               defendant to usurp a further market
   20         [VidAngel’s] infringment.”           that directly derives from
                                                   reproduction of the plaintiffs’
   21                                              copyrighted works”)); see also UMG
                                                   Recordings, Inc. v. MP3.Com, Inc.,
   22                                              92 F. Supp. 2d 349, 352 (S.D.N.Y.
   23                                              2000) (same).

   24                             VidAngel’s Other Defense
        29.   The FMA requires that the        Ninth Cir. Op. at 18; 17 U.S.C.
   25                                          § 110(11).
              “filtering [be] ‘from an
   26         authorized copy of the motion
              picture’” and does not excuse
   27         VidAngel’s circumvention or
   28         copying.
                                                   -9-
                                STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                      16-CV-04109-AB (PLAX)
Case 2:16-cv-04109-AB-PLA Document 249 Filed 12/14/18 Page 11 of 11 Page ID #:6681




    1   30.   VidAngel streams from an             Ninth Cir. Op. at 16.
    2         unauthorized copy, and
              therefore is not protected by the
    3         FMA.
    4   31.   VidAngel has abandoned any        Ninth Cir. Op. at 14 n.7; id. at 14
              argument under the First Sale     (citing 17 U.S.C. § 109(a)).
    5         Doctrine, and even if it has not,
    6         the argument fails on the merits.
    7   32.   VidAngel cannot succeed on its       Order Granting Pls.’ Mot. to Dismiss
              copyright misuse defense             (Dkt. 199) at 19 (citing Triad Sys.
    8         because that defense has no          Corp. v. Se. Express Co., 64 F.3d
    9         merit as a matter of law and the     1330, 1337 (9th Cir. 1995); Practice
              Court has stricken it.               Mgmt. Info. Corp. v. AMA, 121 F.3d
   10                                              516 (9th Cir. 1997)).
   11
   12
   13 DATED: December 14, 2018             MUNGER, TOLLES & OLSON LLP

   14
   15
   16                                      By:        /s/ Kelly M. Klaus
   17                                          KELLY M. KLAUS
                                           Attorney for Plaintiffs
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -10-
                                STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
                                                                      16-CV-04109-AB (PLAX)
